EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Roberge on 11/4/2021.

The application has been amended as follows: 

Claim 22 has been replaced with the following:
22.	An emulsion comprising a water soluble carrier, an oil adjuvant in an amount effective for enhancing cellular immunity, and an isolated peptide of less than 15 amino acids having cytotoxic T cell (CTL)-inducing ability wherein said peptide comprises an amino acid sequence selected from the group consisting of:
(i) the amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 3, 6, 7, 11, 12, 17, 18, 22, 24, 26, 32, 33, 36, 39, 41, 42, 45, 46, 48, 49, 50, 52, 53, 55, 57, 58, 59, 60 and 61; and 
(ii) the amino acid sequence s into which elected from the group consisting of SEQ ID NOs: 1, 2, 3, 6, 7, 11, 12, 17, 18, 22, 24, 26, 32, 33, 36, 39, 41, 42, 45, 46, 48, 49, 50, 52, 53, 55, 57, 58, 59, 60 and 61into which one, two or three amino acids are introduced, wherein the peptide is selected from the group consisting of:
	(1) a peptide comprising  the amino acid sequence selected from the group consisting of SEQ ID NO: 1, 2, 3, 6, 7, 11, 12, 17, 18, 22, 24, 26, 32, 33, 36, 39, 41, 42, 45 and 46, wherein the one, two or three amino acid substitutions are selected from the group consisting of :
(A) substitution of the first amino acid from the N-terminus with an amino acid selected from the group consisting of aspartic acid and glutamic acid;

(C) substitution of the C-terminal amino acid with an amino acid selected from the group consisting of arginine and lysine; and
	(2) a peptide comprising the amino acid sequence selected from the group consisting of SEQ ID NO: 48, 39, 50, 52, 53, 55, 57, 58, 59, 60 and 61, wherein the one, two or three amino acid substitutions are selected from the group consisting of:
(A) substitution of the second amino acid from the N-terminus with an amino acid selected from the group consisting of threonine and serine;
(B) substitution of the third amino acid from the N-terminus with an amino acid selected from the group consisting of  aspartic acid and glutamic acid; and 
(C) substitution of the C-terminal amino acid with tyrosine.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art teaches that FOXM1 is expressed in the majority of all cancers (Halasi and Gartel, Biochemical Pharmacology, 2013, Vol. 85, pp. 644-652, see abstract).  The instant claimed peptides bind to HLA-A01 and HLA-A33 which are alleles common to Caucasians and Asians, respectively (Cao et al, Human Immunology, 2001, Vol. 62, pp. 1009-1030, see table 2).  The specification teaches the administration of the HLA-A33-restricted peptides to HLA-A33-positive subjects and the administration of the HLA-A01-restricted peptides to HLA-A01-positive subjects for induction of CTLs in the patient (page 3, lines 11-14).  The art fails to teach or suggest the instant peptides having CTL inducing ability for the immunotherapy of cancers. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KAREN A. CANELLA
Examiner
Art Unit 1643



/Karen A. Canella/            Primary Examiner, Art Unit 1643